DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the preset draining time period" in line 3.  There is insufficient antecedent basis for this limitation in the claim as claim 3 does not require the limitation of a preset draining time period.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im (US 2010/0154132), and in further view of Im (US 8,776,297).
Regarding claim 1, Im 132 figures 1-6 teach a method of controlling a washing machine including a tub (11 water tub) configured to receive water and a drum (12 washing tub) rotatably disposed in the tub and configured to receive laundry through an introduction hole defined at a front of the drum, the method comprising: 
Im teaches in figure 2 step 202 detergent is dissolved in the water by the water current in the washing tub 12, and a washing operation is performed while the laundry put in the washing tub 12 is soaked (202)  thereby reading on washing laundry received in the drum by water mixed with detergent.[069]
Figures 3 and 4 teach in Step 204 the washing motor 19 is accelerated to a spin-drying velocity (e.g., about 800 rpm) in the forward direction or in the reverse direction, while the washing shaft 21 and the spin-drying shaft 22 are engaged with each other, to perform a spin-drying operation (204) thereby reading on  performing a spin dry operation comprising: rotating the drum at a spin dry speed to allow the laundry to rotate along with the drum.[0070] Figure 4 further teaches the drainage pump is on during the spin-drying thereby reading on draining water from the tub while rotating the drum at the spin dry speed.
Im teaches when the spin-drying operation is completed, as shown in FIG. 4, the washing motor 19 is turned on to maintain the rotational velocity of the washing motor 19 at a predetermined velocity (e.g., about 40 rpm), and the water supply valve 15b is opened to supply water to the water tub 11 and the washing tub 12 through the water supply pipe 15a.  At the same time, the drainage pump 17b is periodically turned on and off to perform a shower rinsing operation for a predetermined time (e.g., about 1.5 minutes) while the water is discharged from the water tub 11 and the washing tub 12 to the outside 
Although Im 132 teaches during the washing motor 19 is accelerated to a spin-drying velocity (e.g., about 800 rpm) in the forward direction or in the reverse direction, while the washing shaft 21 and the spin-drying shaft 22 are engaged with each other, to perform a spin-drying operation (204), Im 132 is silent to rotation speeds which laundry to be raised along an inner surface of the drum.
Im 132 further teaches maintaining the rotational velocity of the washing motor 19 at a predetermined velocity (e.g., about 40 rpm) during the shower rinsing. However, Im is silent to the laundry adherence speed is set within a range of a rotation speed of the drum that allows the laundry to rotate along with the drum and to be raised along the inner surface of the drum without falling from the highest point of the inner surface of the drum during supplying the first water supply to the drum.
Im 297 is directed towards a laundry method wherein the drum 122 is rotated at about 60 rpm or above to raise the laundry.  The laundry is raised higher than half the height of the drum 122 thereby suggesting the spin-drying velocity as taught in Im 132 would enable the laundry to be raised along an inner surface of the drum.[col 10 lines 45-60]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to increase the speed of the shower rinsing from 40 rpm to 60 rpm through routine experimentation and optimization as rotational speed is a result-effective variable. (MPEP 2144.05)
 Regarding claim 2, Im 132 teaches in the shower rinsing operation, the water level of the water stored in the water tub 11 and the washing tub 12 is sensed, and it is determined whether the water level of the water tub 11 and the washing tub 12 has reached a first predetermined water level.  When it is determined that the water level of the water tub 11 and the washing tub 12 has reached the first predetermined water level, the water level of the water tub 11 and the washing tub 12 is sensed while the drainage pump 17b is driven, and it is determined whether the water level of the water tub 11 and the washing tub 12 has reached a second predetermined water level.  When it is determined that the water 
Regarding claim 3, Im 132 figure 4 teaches the rinse operation further comprises: stopping draining the first water supply from the tub based on at least one of (i) a water level of the tub being decreased to a level less than or equal to a preset draining water level or (ii) an elapse of a preset draining time period while draining the first water supply from the tub.[0072]
Regarding claim 4, Im 132 figure 4 teaches the rinse operation further comprises: stopping draining the first water supply from the tub based on an elapse of a preset draining time period before the water level of the tub reaches a preset draining water level.[0072]
Regarding claim 5, Im 297 teaches the drum 122 is rotated at about 60 rpm or above to raise the laundry thereby reading on the laundry adherence speed is between 60rpm and 150rpm.
Regarding claim 10, Im figure 4 teaches in supplying the second water supply comprises supplying water until a water level of the tub increases to a level greater than or equal to a preset second water supply level.[0072]
Regarding claim 11, Im 132 figure 4 teaches in supplying the first water supply comprises supplying water to the tub while decelerating the drum from the spin dry speed to the laundry adherence speed.[0072]
Regarding claim 12, Im 132 suggests supplying the first water supply comprises starting supply of water at a start time point of deceleration of the drum.[0072]
Regarding claim 13, Im 132 figure 4 teaches the spin dry operation further comprises accelerating the drum from the laundry adherence speed to the spin dry speed.
Regarding claim 14, Im 132 figure 4 teaches supplying the first water supply comprises starting supply of water in response to stopping draining water from the tub in the spin dry operation.[0072]
Regarding claim 15, Im 132 figure 4 teaches supplying the first water supply comprises supplying water while maintaining the rotation speed of the drum at the laundry adherence speed.[0072]
Regarding claim 16, Im 132 figure 4 teaches draining the first water supply from the tub comprises draining water while maintaining the rotation speed of the drum at the laundry adherence speed.
Regarding claim 17, Im 132 figure 4 teaches supplying the second water supply comprises supplying water while maintaining the rotation speed of the drum at the laundry adherence speed.[0072]
Regarding claim 18, Im 132 figure 4 suggests the rinse operation further comprises: determining a water level of the tub while supplying the first water supply to the drum; comparing the water level of the tub to a preset first water supply level; based on the comparison of the water level of the tub to the preset first water supply level, determining that the water level of the tub is greater than or equal to the preset first water supply level; and based on the determination that the water level of the tub is greater than or equal to the preset first water supply level, stop supplying water to the drum.[0072]
Regarding claim 20, Im 132 figure 4 suggests the spin dry operation further comprises: maintaining the rotation speed of the drum at a first spin dry speed greater than the laundry adherence speed; decelerating the drum from the first spin dry speed to the laundry adherence speed; based on decelerating the drum from the first spin dry speed to the laundry adherence speed, maintaining the rotation speed of the drum at the laundry adherence speed; accelerating the drum from the laundry adherence speed to a second spin dry speed greater than the first spin dry speed; and based on accelerating the drum from the laundry adherence speed to the second spin dry speed, maintaining the rotation speed of the drum at the second spin dry speed.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im (US 2010/0154132) and Im (US 8,776,297), as applied to claim 6, and in further view of Kim (US 2010/0139011).
Regarding claim 6, Im 132 and Im 297 is silent to a tub cleaning speed.
Kim is directed towards a method of controlling a washing machine where when the barrel cleaning starts, the control unit 31 supplies water inside the drum 12 by a predetermined water level and the drum 12 is rotated with a predetermined rpm (for instance, 47 rpm).[0090]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a barrel cleaning step so that after the washing operation on the clothes has been completed, the contaminants removed from the clothes or detergent residues  which may remain in the tub or the drum, can be removed.[0006]
Regarding claim 7, Kim teaches when the barrel cleaning starts, the control unit 31 supplies water inside the drum 12 by a predetermined water level and the drum 12 is rotated with a predetermined rpm (for instance, 47 rpm) thereby reading on the tub cleaning speed is less than the spin dry speed.
Regarding claim 8, the method of Im 132, Im 297, and Kim teaches the laundry adherence speed is closer to the tub cleaning speed than the spin dry speed.
Regarding claim 9, the method of Im 132, Im 297, and Kim suggests a deceleration duration for decelerating the drum from the spin dry speed to the laundry adherence speed is less than an acceleration duration for accelerating the drum from the laundry adherence speed to the tub cleaning speed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711